DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 10,162,009 to Schmaus.
As to claim 1, Schmaus teaches a method for operating an electric machine of an electrical system in dependence on an operating state of the electrical system(col. 4: lines 4-16), the method comprising: determining, during the operation of the electric machine, at least one group of evaluation variables for a multiphase time signal that is transmitted momentarily from or to the electric machine in such a way that in each case an evaluation variable of the group of evaluation variables is determined for at least two different phases of the multiphase time signal; comparing, in an evaluation circuit, each of the determined evaluation variables of the respective group of evaluation variables with every other of the determined evaluation variables of the respective group; and establishing the operating state of the electrical system based on the comparison, wherein the operating state is a normal operating state, a warning operating state, or an alarm operating state(col. 1: lines 40 – col. 2: lines 21 wherein apparatus and method are .

Allowable Subject Matter
5. 	Claims 2-9 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
6.	Claims 10-16 are allowed.	
7.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 10: Wherein the evaluation variables determined by the filter are configured to be fed to the evaluation circuit, wherein the filter is configured to determine, during operation of the electric machine, at least one group of evaluation variables for the multiphase time signal that is transmitted momentarily from or to the electric machine and is fed to the filter by way of the electrical interface, in such a way that in each case one evaluation variable of the group of evaluation variables is determined for at least two different phases of the multiphase time signal, and wherein the evaluation circuit is configured to compare each of the determined evaluation variables of the respective group of evaluation variables with every other of the determined evaluation variables of the respective group of evaluation variables and, in dependence on a respective result of the comparison, to produce a control signal, which serves as a basis for establishing an operating state of the electrical system including remaining claim limitations. 

 
                                               Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,598,837 to Kitanaka discloses a motor control system.
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 
/DAVID LUO/Primary Examiner, Art Unit 2846